UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 11-K þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-31617 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: BRISTOW GROUP INC. EMPLOYEE SAVINGS AND RETIREMENT PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Bristow Group Inc. 2000 W.Sam Houston Pkwy. S., Suite 1700 Houston, Texas77042 BRISTOW GROUP INC. EMPLOYEE SAVINGS AND RETIREMENT PLAN FINANCIAL STATEMENTS DECEMBER 31, 2 BRISTOW GROUP INC. EMPLOYEE SAVINGS AND RETIREMENT PLAN FINANCIAL STATEMENTS DECEMBER 31, 2 CONTENTS Page Report of Independent Registered Accounting Firm 2 Statements of Net Assets Available for Benefits 3 Statement of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 - 8 Supplemental Schedules Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 9 Schedule H, Line 4j – Schedule of Reportable Transactions 10 All other schedules required by the Employee Retirement Income Security Act of 1974 are not applicable and have been omitted. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator of the Bristow Group Inc. Employee Savings and Retirement Plan Houston, Texas We have audited the accompanying statements of net assets available for benefits of
